Citation Nr: 1046933	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served during various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Army Reserves from March 1981 to December 1986, to 
include an initial period of active duty apparently from March to 
June 1981.  In addition, she also served during various periods 
of ACDUTRA and INACDUTRA with the Army National Guard from 
December 1986 to January 2005.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from an August 2004 rating decision, in which 
the RO denied the Veteran's claim for service connection.  The 
Veteran perfected an appeal to the RO's denial.

Although on her January 2006 VA Form 9, the Veteran requested a 
Central Office Board hearing in Washington, DC, later, in 
correspondence received in May 2007, she withdrew her hearing 
request.  See 38 C.F.R. § 20.702(e) (2006).

In October 2008, the Board remanded the claim for additional 
development.  The claim is now before the Board for further 
appellate consideration.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's service-connection claim so that she is afforded 
every possible consideration.

Initially, the Board notes that, in November 2010, additional 
National Guard service treatment records were received.  Thus, 
the case must be remanded for the issuance of a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 19.31 (2010).

Here, the Veteran claims that her glaucoma should be service 
connected because she received treatment/surgery for glaucoma and 
cataracts while she was still in the DC National Guard.  VA 
treatment records confirmed that the Veteran underwent her first 
eye surgery for glaucoma at the DC VA Medical Center (VAMC), on 
August 8, 2003, where she continues to be treated.  

Generally, a disability will be service-connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2010).  Service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated while performing ACDUTRA or 
injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and 
(c) ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of any 
State.  ACDUTRA includes full-time duty performed by members of 
the National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard of 
any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may only be granted for disability resulting 
from disease or injury incurred or aggravated in the line of duty 
while performing ACDUTRA or injury incurred or aggravated by 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

In compliance with instruction paragraph 1 of the Board's remand, 
in an October 2008 letter, the Veteran was asked to provide the 
names, addresses, and approximate dates of treatment of all 
healthcare providers, VA and private, who have treated her for 
her eye condition at any time since her discharge from the 
Reserves on December 14, 1986.  Later that month, the Veteran 
responded that she did not remember the name of the private eye 
doctor that she went to in downtown DC and that all other 
treatment/surgeries was performed at the DC VAMC.  Additional VA 
treatment records dated through March 26, 2010 were associated 
with the record.  The Veteran also provided a copy of a statement 
from a National Guard comrade.  

In compliance with instruction paragraph 2, VA also contacted the 
National Personnel Records Center (NPRC) for additional 
separation/personnel documents and service treatment records.  A 
November 2008 response was negative, but, in July 2009 copies of 
additional service personnel records were received and associated 
with the claims file.  However, these responses did not verify 
all of the Veteran's periods of active duty, ACDUTRA and 
INACDUTRA in the Army Reserves or of ACDUTRA and INACDUTRA with 
the National Guard after December 14, 1986.  Thus, even though 
the Veteran was provided with an examination and the VA examiner 
provided an etiological opinion, that opinion is inadequate in 
light of the fact that the Veteran's actual periods of duty were 
not provided to the examiner.  Thus, another remand is required 
to verify the claimant's actual periods of duty in both the Army 
Reserves and the Army National Guard, after which the claims file 
should be returned to the VA examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), ARPERCEN, the Department of 
the Army, and any other appropriate source to 
verify the appellant's service, to 
particularly include personnel records 
identifying the appellant's MOS and verifying 
all of the appellant's actual periods of 
active duty, ACDUTRA and INACDUTRA with the 
Army Reserves from March 1981 to December 
1986 and of ACDUTRA and INACDUTRA with the 
Army National Guard from December 14, 1986 
through January 31, 2005.  VA should also 
request any additional service treatment 
records for the appellant's period of service 
in the DC National Guard.

If records documenting the periods during 
which the appellant performed active duty, 
ACDUTRA, INACDUTRA, or other paid reserve or 
National Guard service, are not located, 
after contacting all appropriate sources 
including the DC National Guard, then request 
that the Defense Finance and Accounting 
Service (DFAS) provide records of the 
Veteran's pay status during any year she 
contends she performed reserve or National 
Guard service.  Provide the DFAS with a copy 
of the appellant's Orders 310-031 dated 
November 3, 2004, reflecting when she was 
separated from the DC National Guard, or any 
other documents reflecting her Army Reserves 
and Army National Guard service.  If DFAS has 
no records for the appellant, ask the DFAS to 
suggest where records of her pay for reserve 
and National Guard service might be located.

VA should continue efforts to procure the 
relevant records relating to the appellant's 
Army Reserves and Army National Guard service 
until either the records are received, or 
until it receives specific information that 
the records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, notify the appellant and her 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

2.  After completion of 1 above, summarize 
the verified periods of active duty, ACDUTRA, 
and INACDUTRA, and provide the list, along 
with the claims file and a copy of this 
remand, to the examiner who conducted May 
2010 VA eye examination, if available, for an 
addendum opinion.  For each diagnosed eye 
disorder, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any such disorder (1) is 
the result of injury or disease incurred in 
or aggravated by active duty in the Army 
Reserves, (2) is the result of any injury 
incurred in or disease contracted during any 
period of ACDUTRA in the Army Reserves and/or 
the Army National Guard, or (3) is the result 
of any injury incurred during INACDUTRA in 
the Army Reserves and/or the Army National 
Guard.  In rendering any opinion, the 
examiner should discuss the appellant's 
contentions and pertinent aspects of her 
medical history.

The examiner should set forth all examination 
findings and a complete rationale for any 
conclusions reached in a printed report.  If 
any requested opinion cannot be provided, the 
examiner should clearly state the reason(s) 
why.

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim for service connection.  If any 
benefit sought on appeal remains denied, 
furnish the appellant and her representative 
an SSOC, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


